DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application by Wang et al (CN 107991836) in light of the patent application publication by Van Popta et al (US 2010/0307238 A1).
Wang et al teaches an optical projection module that is comprised of a diffractive optical element module that is comprised of a transparent substrate (15, Figure 1), a first electrode (16b, Figure 4) on the transparent substrate, a second electrode (16c) disposed on the transparent substrate, a first sensing wire (162) distributed on the transparent substrate and electrically 
This reference has met all the limitations.  This reference however does not teach explicitly to include an insulating layer.  Van Popta et al in the same field of endeavor teaches a sensing device that is comprised of first and second sensing wires that is comprised of  interdigitated electrodes, (please see Figure 2A), wherein the interdigitated electrodes may be countersunk in the silicon dioxide layer, serves as the insulating layer, (please see paragraph [0048]).   It would then have been obvious to apply the teachings of Van Popta et al to include an insulating layer covering the sensing wire and sensing layer for the benefit of providing proper insulation between the two interdigitated sensing electric wire and layer.  Furthermore, it is within general level of skill in the art to design the insulating layer having proper openings to expose the first and second electrodes in order for the electrodes to be properly connected to the electric source.  
With regard to claim 2, Wang et al teaches that the second sensing layer (163, Figure 1) comprises second sensing wire and the first wire and the second wired are alternately distributed on the transparent substrate, (15, Figure 1). 

With regard to claim 5, these references do not teach explicitly that the first sensing wire and the second sensing layer may alternatively be disposed on two opposite sides of the transparent substrate.  However such modification would have been obvious to one skilled in the art as an obvious alternative design since whether they are on the same side of opposite sides of the transparent substrate would function the same.  
With regard to claim 6, as shown in Figure 1B of Van Popta et al, the first sensing wire (11) and the second sensing wire/layer (12) may be disposed on two opposite of a layer, (14) that may serve as an isolating layer.  
With regard to claim 7, it is known in the art to include grounded wire in order to properly grounded the electrodes and to main proper capacitance of the sensing wire and layer.  It is within general level of skill in the art to place the grounded wire at desired location in the module.  

With regard to claim 9, Wang et al further teaches the optical projection module comprises a circuit substrate (10, Figure 1), a laser source (11) disposed on the circuit substrate and configured to emit a laser beam and a holder (12) disposed on the circuit substrate and surrounding the laser source wherein the transparent substrate (of the diffractive optical element module), is disposed on the holder and on a path of the laser beam, (please see Figure 1).  
With regard to claim 10, Van Popta et al teaches that the first electrode and the second electrode may be located adjacent to a same edge of the transparent substrate, (13a and 13b, please see Figure 1).  
With regard to claim 11, Wang et al teaches that the first and the second electrode may be respectively disposed at two opposite corners of the transparent substrate, (please see Figure 4).  

Claim 12-16, 18-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application by Wang et al (CN 107991836) in view of the patent issued to Kriman et al (PN. 10,667,341).
Wang et al teaches an optical projection module that is comprised of a diffractive optical element module wherein the diffraction optical element module further comprises a transparent substrate (15, Figure 1), a first electrode (16b, Figure 4) disposed on the transparent substrate, a second electrode (16c) disposed on the transparent substrate, a first sensing wire (162) distributed on the transparent substrate and electrically connected to the first electrode (16b) and 
Wang et al teaches that the diffractive optical element module further comprises a diffractive optical element layer (14).  This reference has met all the limitations of the claims.  It however does not teach explicitly that the diffractive optical element layer is covering the first sensing wire and the second sensing layer.  Kriman et al in the same field of endeavor teaches a light projector including a diffractive optical element module (30, Figure 1) wherein the diffractive grating or the diffractive optical element (50, Figure 5D) may alternatively be disposed to covering the sensing wire (42, please see Figures 3A, 6 and 7).  The diffractive optical element or grating layer (50) appears to have open region that corresponding to the first and second electrodes or pads (44, Figure 5D).  It is therefore within general level skill in the art to apply the teachings of Kriman et al to specific make the diffractive optical element layer to have openings to expose the first and second electrodes for the benefit of making the electrodes or pads be easily connected to electric source.  
With regard to claim 13, Wang et al teaches that the second sensing layer (163, Figure 1) comprises second sensing wire and the first wire and the second wired are alternately distributed on the transparent substrate, (15, Figure 1). 
With regard to claims 14 and 15, as shown in Figure 1 of Wang et al, one skilled in the art could define a sensitive are for the substrate.  This reference however does not teach explicitly concerning the relative linewidths of the first sensing wire and the second sensing wire within the sensitive area greater than the linewidths of the first sensing wire and second sensing 
With regard to claim 16, these references do not teach explicitly that the first sensing wire and the second sensing layer may alternatively be disposed on two opposite sides of the transparent substrate.  However such modification would have been obvious to one skilled in the art as an obvious alternative design since whether they are on the same side of opposite sides of the transparent substrate would function the same.  
With regard to claim 18, it is known in the art to include grounded wire in order to properly grounded the electrodes and to main proper capacitance of the sensing wire and layer.  It is within general level of skill in the art to place the grounded wire at desired location in the module.  
With regard to claim 19, Wang et al teaches that the first electrode (16b) and second electrode (16c) are electrically connected to a controller (18a) configured to detect self-capacitances of the first electrode and the second electrode, (please see paragraph [0017] and [0031]).  
With regard to claim 20, Wang et al further teaches that the optical projection module comprises a circuit substrate (10, Figure 1), a laser source (11) disposed on the circuit substrate and configured to emit a laser beam and a holder disposed on the circuit substrate and 
With regard to claim 21, Wang et al teaches that the module further comprises spacer (121, Figure 1) disposed on the diffractive optical element layer that has opening to expose at least part of the first sensing wire and at least part of the sensing layer and two notches to respectively expose the first electrode and the second electrode, (please see Figure 5).  
 With regard to claim 23, Wang et al teaches that the first and the second electrode may be respectively disposed at two opposite corners of the transparent substrate, (please see Figure 4).  

Claims 17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Kriman et al as applied to claim 12 above, and further in view of the US patent application publication by Van Popta et al (US 2010/0307238 A1).
The optical projection module comprises a diffractive optical element module taught by Wang et al in combination with the teachings of Kriman et al as applied to claim 12 above has met all the limitations of the claims.  
With regard to claim 6, these references do not teach explicitly to include an isolation layer between the first sensing wire and second sensing layer.  Van Popta et al in the same field of endeavor teaches a sensing device (Figure 1A and 1B) wherein the first sensing wire (11) and the second sensing wire/layer (12) may be disposed on two opposite of a layer, (14) that may serve as an isolating layer.  It would then have been obvious to one skilled in the art to apply the teachings of Van Popta et al to include an isolation layer between the sensing wires or layers for the benefit of properly isolating the two sensing wires or layers in contact with each other.  


Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872